DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 34-53 are presented for examination.
Claims 38-47 and 52-53 have been withdrawn
Claims 34 and 498 have been amended
Claims 37 and 51 have been cancelled

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 34-37 and 48-52, drawn to determining that there are 21 or 22 bits of control data to be encoded for transmission in the sPUCCH; and allocating at least two resource blocks to the sPUCCH transmission.
Group II, claims 38-47 and 52-53, drawn to coding eleven bits of the control data into twelve encoded bits using a twelve-row Reed- Muller generator matrix having full rank; and transmitting the twelve encoded bits in the sPUCCH
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
During a telephone conversation with Daniel P. Homiller (55,275) on 12/1/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 34-37 and 48-52.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 38-47 and 52-53 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 3/4/2022 have been considered but are moot in view of new grounds of rejection.
Regarding the Restriction Requirement, Applicant argues the groups of claims identified by the Office Action do, in fact, share a same or corresponding special technical feature. Claim 35, which the Office Action places in Group I, specifies coding eleven bits of control data into encoded bits using a 32-row Reed Muller  
generator matrix, for transmission in an sPUCCH. Claim 39, which the Office Action places in Group II, also specifies (when read in conjunction with its parent claim 38) coding eleven bits of control data into encoded data using a 32-row Reed-Muller generator matrix, for transmission in an sPUCCH.
	In response, the Examiner submits:
 N encoded bits using 32-row Reed-Muller generator matrix, where N equals 12 times the number of allocated resource bits.
Claim 38-39 discloses coding eleven bits of the control data into 12-row Reed-Muller generator matrix having full rank, wherein the twelve-row Reed Muller generator matrix consists of 12 rows selected from a predetermined 32-row Reed-Muller generator matrix otherwise used for encoding control data for transmission in a long PUCCH.
One can see that the technical features of claims 35 and 38-39 are different.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-37 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Maattanen et al (US 2017/0041103 A1) in view of Gao (US 2019/0173703 A1).

Regarding claim 34, Maattanen teaches a method for transmitting control data for transmission in a short physical uplink control channel (sPUCCH) that can carry only 24 coded bits per resource block allocated to the sPUCCH transmission (Maattanen: Figs. 6 and 8; [0076],[0080], 48 bits can be allocated for two slots, hence 24 bits can be allocate to one slot corresponding to 1 resource block; for sPUCCH transmission see [0096]), the method comprising: 
determining that there are 21 or 22 bits of control data to be encoded for transmission in the sPUCCH (Maattanen: Fig. 10; [0075], [0079], 21 bits to be transmitted; sPUCCH using Format 3, see [0059], [0096]); and 
allocating at least two resource blocks to the sPUCCH transmission (Maattanen: Fig. 10; [0024], [0079], two slots (two resource blocks) used to transmit 12-21 bits sPUCCH using Format 3, see also [0059], [0096]).  
Maattanen does not explicitly disclose the sPUCCH is allocated two resource blocks in the frequency domain and for transmission of the sPUCCH in less than one slot.
Gao teaches sPUCCH is allocated two resource blocks in the frequency domain and for transmission of the sPUCCH in less than one slot (Gao: Figs. 2-11; [0146]-[0149], sPUCCH allocated to two RB in frequency domain and in less than one slot).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Maattanen wherein sPUCCH is allocated two resource blocks in the frequency domain and for transmission of the sPUCCH in less than one slot as disclosed by Gao to provide a system for transmission ACK/NACK in sPUCCH (Gao: Abstract).

Regarding claim 48, Maattanen teaches a wireless device configured to transmit control data for transmission in a short physical uplink control channel (sPUCCH) that Maattanen: Figs. 6 and 8; [0076],[0080], 48 bits can be allocated for two slots, hence 24 bits can be allocate to one slot corresponding to 1 resource block; for sPUCCH transmission see [0096]), the wireless device comprising: 
transceiver circuitry and processing circuitry operatively associated with the transceiver circuitry (Maattanen: Figs. 19-20) and configured to: 
determine that there are 21 or 22 bits of control data to be encoded for transmission in the sPUCCH (Maattanen: Fig. 10; [0075], [0079], 21 bits to be transmitted; sPUCCH using Format 3, see [0059], [0096]); and 
allocate at least two resource blocks to the sPUCCH transmission (Maattanen: Fig. 10; [0024], [0079], two slots (two resource blocks) used to transmit 12-21 bits sPUCCH using Format 3, see also [0059], [0096]).  
Maattanen does not explicitly disclose the sPUCCH is allocated two resource blocks in the frequency domain and for transmission of the sPUCCH in less than one slot.
Gao teaches sPUCCH is allocated two resource blocks in the frequency domain and for transmission of the sPUCCH in less than one slot (Gao: Figs. 2-11; [0146]-[0149], sPUCCH allocated to two RB in frequency domain and in less than one slot).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Maattanen wherein sPUCCH is allocated two resource blocks in the frequency domain and for Gao: Abstract).

Regarding claims 35 and 49, Maattanen teaches coding eleven bits of the control data into N encoded bits using a predetermined 32-row Reed-Muller generator matrix, where N equals 12 times the number of allocated resource bits; coding an additional ten or eleven bits of the control data into N additional encoded bits; using the predetermined 32-row Reed-Muller generator matrix; and transmitting the N encoded bits and the N additional encoded bits in the SPUCCH, using the allocated at least two resource blocks (Maattanen: Fig. 10; [0024], [0075]-[0076]; [0079], two slots (two resource blocks) used to transmit 12-21 bits sPUCCH using Format 3, using two RM encoders and diving the 21 bits into two sequences, hence 11 bits sequence and 10 bits sequence; see also [0059], [0096]).  

Regarding claims 36 and 50, Maattanen teaches wherein the predetermined 32-row Reed-Muller generator matrix is defined in the table of Figure 7 (Maattanen: [0076], Table 5.2.2.6.4-1).  

Regarding claims 37 and 51, Maattanen teaches wherein the predetermined 32-row Reed-Muller generator matrix is defined in Section 5.2.2.6.4-1 of 3GPP TS 36.212  (Maattanen: [0076], Table 5.2.2.6.4-1).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478